PER CURIAM.
This is a capital case. This Court ordered the trial court to make $5,000 available to defense counsel for purposes of a psychologist expert witness at trial. The trial court paid $2,500 to defense counsel for this purpose. But the trial court declined to pay the $2,500 balance of the amount ordered. Evidently, the trial judge’s decision was based on the testimony of the Chief Judge of the Criminal District Court that the court could pay the amount ordered but that it would set a precedent for the payment of fees in future cases in amounts exceeding the court’s resources. This is not a sufficient reason for declining to carry out this court’s previously entered order in this capital case. The trial court’s decision is vacated. The judges of the Criminal District Court, including its Chief Judge and the trial judge are therefore ordered to make available to defense counsel the $2,500 previously ordered from that court’s funds immediately.
IT IS SO ORDERED.